Citation Nr: 1449583	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, from August 1991 to November 1991, and from March 2005 to June 2006 with additional periods of reserve service.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was first diagnosed with hypertension in April 2009 during drill duty.

2.  The Veteran suffered a heart attack during this period of drill duty.


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hypertension.  The medical evidence of record shows that the Veteran currently has hypertension and was first diagnosed with hypertension in April 2009 during drill duty.  

The Veteran has been service connected for coronary artery disease based on a heart attack he suffered during this period of drill duty in April 2009.  See March 2011 rating decision.  As such, this period of service becomes active military service.  See 38 U.S.C.A. § 101(24).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  As the April 2009 period is active military service and the Veteran's original diagnosis occurred at that time, service connection is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
	THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


